Case 1:20-cv-23340-UU Document 26 Entered on FLSD Docket 10/26/2020 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                     CASE NO. 20-23340--CIV-UNGARO/O’SULLIVAN

 MOISES MARIA GOMEZ,

        Plaintiff,
 v.

 FM 12 LIQUORS, INC. and
 FRANKLIN ANTONIO MARIA,

        Defendants.
                                           /

             ORDER APPROVING SETTLEMENT AGREEMENT AND
        RECOMMENDING THAT THE CASE BE DISMISSED WITH PREJUDICE

        THIS MATTER came before the Court following a settlement conference before

 the undersigned and the Court having conducted a hearing concerning the settlement.

        THE COURT has heard from counsel and considered the terms of the settlement

 agreement, the pertinent portions of the record, and is otherwise fully advised in the

 premises.

        This case involves claims for unpaid overtime compensation under the Fair Labor

 Standards Act, 29 U.S.C. §201, et seq. ("FLSA"). In reviewing a settlement of an FLSA

 private claim, a court must "scrutiniz[e] the settlement for fairness," and determine that

 the settlement is a "fair and reasonable resolution of a bona fide dispute over FLSA

 provisions." Lynn Food Stores v. United States, 679 F.2d 1350, 1352-53 (11th Cir.

 1982). A settlement entered into in an adversarial context where both sides are

 represented by counsel throughout litigation "is more likely to reflect a reasonable

 compromise of disputed issues." Id. The district court may approve the settlement in

 order to promote the policy of encouraging settlement of litigation. Id. at 1354.
Case 1:20-cv-23340-UU Document 26 Entered on FLSD Docket 10/26/2020 Page 2 of 2




         In this case, there are bona fide factual and legal disputes over the number of

 hours, if any, for which the plaintiff was not properly compensated and whether the

 plaintiff was an exempt employee. The terms of the settlement were announced on the

 record in open Court. The Court has reviewed the terms of the settlement agreement

 including the amount to be received by the plaintiff and the attorney’s fees and costs to

 be received by counsel and finds that the compromise reached by the parties is a fair

 and reasonable resolution of the parties' bona fide disputes. Accordingly, it is

         ORDERED AND ADJUDGED that the parties' settlement agreement (including

 attorney’s fees and costs) is hereby APPROVED. It is further

         RECOMMENDED that this case be dismissed with prejudice and that the Court

 retain jurisdiction until May 26, 2021 to enforce the terms of the settlement. The

 parties consent to magistrate judge jurisdiction for any further matters in this

 case.

         DONE AND ORDERED in Chambers at Miami, Florida, this 26th day of October,

 2020.



                                    JOHN J. O'SULLIVAN
                                    CHIEF UNITED STATES MAGISTRATE JUDGE




                                             2
